Citation Nr: 1605843	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  10-01 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected chronic duodenitis with gastroesophageal reflux.

2.  Entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1979, from May 1983 to August 1984, and from June 1989 to August 1991.  Multiple rating decisions of file note active service from August 1985 to August 1991, but the file does not appear to contain any such supporting Certificate of Release or Discharge from Active Duty.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a January 2009 rating decision, by San Diego, California, Regional Office (RO).  The Board notes that jurisdiction of this claim was subsequently transferred from to the St. Petersburg, Florida, RO in September 2011, when the Veteran relocated.  

In September 2015, the Veteran appeared and offered testimony at a hearing before a Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  A November 2015 letter notified the Veteran that the Veterans Law Judge who conducted the September 2015 hearing was unavailable to participate in the decision for his appeal and of his right to another hearing.  He subsequently reported that he did not wish to appear at another hearing.  

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Remand is required regarding the increased evaluation claim for the issuance of a supplemental statement of the case (SSOC) and a new examination.  The SOC is dated in 2009.  Since that time, additional relevant VA treatment records have been associated with the claims file without a waiver of RO consideration.  Additionally, a Disability Benefits Questionnaire (DBQ) from the Veteran's physician was submitted.  Although thorough, the examiner did not review the Veteran's treatment records.  Thus, no examiner has reviewed the Veteran's treatment records since 2009 in conjunction with providing an examination and current findings.  Accordingly, remand is required for this to occur as well as for the RO consider recent VA records.

Additionally, in a rating action of August 2013, the RO denied the Veteran's claim for a total disability rating based on TDIU.  Subsequently, in January 2014, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim.  A review of the record shows that the RO has not issued an SOC with regard to these claims.  Accordingly, that issue must be remanded to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an SOC concerning his claim for TDIU.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. 
§§ 20.200, 20.302(b) (2015).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected chronic duodenitis with gastroesophageal reflux.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate DBQ.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




